10 So. 3d 1196 (2009)
Tyrone MANGRAM, Appellant,
v.
STATE of Florida, Appellee.
No. 1D09-0341.
District Court of Appeal of Florida, First District.
June 12, 2009.
Tyrone Mangram, pro se, Appellant.
Bill McCollum, Attorney General, Giselle D. Lylen, and Brooke Poland, Assistant Attorneys General, Tallahassee, for Appellee.
PER CURIAM.
The appellant seeks review of the trial court's order summarily denying his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. The appellant's third claim that counsel was ineffective for failing to call a witness and the appellant's fourth claim that counsel was ineffective for failing to object to inconsistencies between testimony and the 911 call are both facially insufficient. In accordance with Spera v. State, 971 So. 2d 754 (Fla.2007), we reverse and remand for the trial court to allow the appellant the opportunity to amend his facially insufficient claims within a reasonable period of time. The remaining claims are affirmed without further discussion.
AFFIRMED in part, and REVERSED in part, and REMANDED.
BARFIELD, PADOVANO, and LEWIS, JJ., concur.